DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 in the reply filed on 11/23/21 is acknowledged.
Applicant’s election of the species of SEQ ID NO: 169 in the reply filed on 11/23/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Since the elected peptide/conjugate does not include the features of claims 11 and 14-21 such claims are drawn to non-elected species. Although the elected species does not necessarily read on claim 12, such claim has been included in the instant examination.
Claims 11 and 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/21.
	Claims to the elected species are rejected under double patenting. Further, any relevant art that uncovered during the search for the elected species is cited herein in order to advance prosecution.
	Claims 3, 5, 8 and 22-23 have been canceled.
Claims 1-2, 4, 6, 7, 9, 10 and 12-13 are being examined.

Priority
This application is a 371 of PCT/GB2019/051740 06/21/2019 and claims foreign benefit of UNITED KINGDOM 1810250.9 06/22/2018, UNITED KINGDOM 1815684.4 09/26/2018, UNITED KINGDOM 1818499.4 11/13/2018 and UNITED KINGDOM 1904632.5 04/02/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/21 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, specifically on page 83 line 35 and page 155 line 17. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 4, 6-7, 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites ‘such as’ and ‘in particular’. The phrases "such as" and “in particular” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 6 recites ‘such as’ and ‘in particular’ as well as ‘more particularly’. The phrases "such as" and “in particular” and “more particularly” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 9 recites ‘such as’ and ‘in particular’ as well as ‘more particularly’ and even ‘especially’. The phrases "such as" and “in particular” and “more particularly” and “especially” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 4 (page 3 line 2) recites ‘derivative of Ala selected from aminoisobutyric acid (Aib);’. Claim 4 also recites ‘derivative of Lys selected from acetyl-lysine’. Claim 4 also recites ‘derivative of Met selected from methionine sulfone’. Claim 4 also recites ‘derivative of Gln selected from homoglutamine’. Claim 4 also recites ‘derivative of Asn selected from N-methyl-asparagine’. Claim 4 also recites ‘derivative of Ser selected from homoserine’. Claim 4 also recites ‘derivative of Trp selected from azatryptophan’. Claim 4 also recites ‘derivative of Phe selected from 3,4-diydroxy-phenylalanine’. Claim 4 also recites ‘derivative of Thr selected from 
	Claim 4 recites ‘3,4-diydroxy-phenylalanine’. Although the art recognizes ‘3,4-dihydroxy-phenylalanine’ the structure of ‘3,4-diydroxy-phenylalanine’ is unclear. Claim 7 depends on claim 4 and is unclear for the same reasons.
	Claim 6 recites ‘4,4difluoroproline (4,4-DFP)m’. The inclusion of ‘m’ makes the claim scope unclear. It is unclear if such residue is to be repeated ‘m’ times or if ‘m’ has some other meaning.
	Claim 9 recites SEQ ID NO: 82 which contains ‘Hse(Me)’. Claim 4 refers to HSe(Me) and the abbreviation section of the specification (page 96) refers to ‘Hse(me)’. The structure of ‘Hse(Me)’ is unclear because that exact phrase is not defined.
Claim 9 recites SEQ ID NO: 127 which contains ‘124TriAz’. The structure of ‘124TriAz’ is unclear because that exact phrase is not defined.
Claim 9 recites SEQ ID NO: 137 which contains ‘44DFP’. The structure of ‘44DFP’ is unclear because that exact phrase is not defined.
Claim 9 recites SEQ ID NO: 151 which contains ‘NMeCys’. The structure of ‘NMeCys’ is unclear because that exact phrase is not defined. Further, it is not clear if claim 9 is a proper dependent claim since claim 4 recites Cys at that position not a modified Cys.
Claim 9 recites SEQ ID NO: 157 which contains ‘44BPA’. The structure of ‘44BPA’ is unclear because that exact phrase is not defined.

Claims 7 and 9 recite dR (compare SEQ ID NO: 203) which appears to be the D-amino acid form or arginine. However, SEQ ID NO: 208 recites DCya. It is unclear if DCya is Asp-Cya or the D-amino form of Cya.
Claim 9 compound BCY7272 recites (D-H). It is unclear if this is Asp-His or the D-amino form of His.
Claims 9 and 10 recite at numerous locations ‘MeO-dPEG12’. The structure of ‘MeO-dPEG12’ is unclear because that exact phrase is not defined. It is unclear if PEG represents a tripeptide or polyethylene glycol.
Claim 10 recites ‘33BPA’. The structure of ‘33BPA’ is unclear because that exact phrase is not defined.
Claim 10 recites ‘44BPA’. The structure of ‘44BPA’ is unclear because that exact phrase is not defined.
Claim 10 recites ‘pCoF’. The structure of ‘pCoF’ is unclear because that exact phrase is not defined.
Claim 10 recites (D-K). It is unclear if this is Asp-Lys or the D-amino form of Lys.
Claim 12 recites ‘or the sodium, potassium, calcium, ammonium salt’. Since the word ‘or’ is not used between the last options, it is unclear if each of the sodium, potassium, calcium and ammonium form are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 7, 9, 10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claims 1-2 and dependents broadly refer to a peptide that has 3 cysteines. For a peptide that is 15 amino acids in length, 12 of the positions can be at least any of the 20 naturally occurring amino acids. When 12 of the positions are varied to any of the 20 common amino acids there are at least 2012 (i.e. 4096000000000000 different possible sequences). 
Instant SEQ ID NO: 41 recites a wide range of variability at positions X6-X17. X6 can be at least 11 different amino acids, X7 can be at least 11 different amino acids, X8 can be at least 12 different amino acids, X9 can be at least 11 different amino acids, X10 can be at least 14 different amino acids, X11 can be at least 13 different amino acids,  X12 can be at least 7 
Further, claim 1 broadly recites ‘molecular scaffold’.
Further, claim 1 recites ‘ligand specific for Nectin-4’. 
Miyoshi et al. (‘Nectin and Nectin-like molecules: biology and pathology’ Am J Nephrol v27 2007 pages 590-604) refer to nectins in terms of being present in multicellular organisms (page 590 2nd column). Miyoshi et al. specifically recognizes that nectins are structurally related (page 590 1st column).
Further, the instant claims recite ‘comprises an amino acid sequence’. Such language reads on fragments of the recited peptides or peptides comprising fragments. For example, CP, PF and TW are all amino acid sequences of SEQ ID NO: 45. Claim 6 recites ‘and/or’ between the options so not all positions are required to have the features recited in that claim. As such, the genus is large.
The specification provides examples (for example page 112). However, the nomenclature used does not make it clear which specific amino acid sequences were used.
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 1 recites ‘ligand specific for Nectin-4’. 
nd column). Miyoshi et al. specifically recognizes that nectins are structurally related (page 590 1st column). The data provided in the specification appears to show that certain peptides bind human nectin-4. However, it is not clear if such peptides would bind other structurally related nectins or nectin-4 from a non-human source.
From the information provided in the specification, a structure/function correlation is unclear.  As discussed above, Claims 1-2 and dependents broadly refer to a peptide that has 3 cysteines. For a peptide that is 15 amino acids in length, 12 of the positions can be at least any of the 20 naturally occurring amino acids. When 12 of the positions are varied to any of the 20 common amino acids there are at least 2012 (i.e. 4096000000000000 different possible sequences). Instant SEQ ID NO: 41 recites a wide range of variability at positions X6-X17. X6 can be at least 11 different amino acids, X7 can be at least 11 different amino acids, X8 can be at least 12 different amino acids, X9 can be at least 11 different amino acids, X10 can be at least 14 different amino acids, X11 can be at least 13 different amino acids,  X12 can be at least 7 different amino acids,  X13 can be at least 5 different amino acids,  X14 can be at least 14 different amino acids,  X15 can be at least 4 different amino acids, X16 can be at least 12 different amino acids,  X17 can be at least 7 different amino acids for a total of at least 478592674560 different possible sequences.
Further, SEQ ID NO: 40 and SEQ ID NO:41 are recited in claim 4. 10 of the 15 residues of SEQ ID NO: 40 are not permissible at the same location in SEQ ID NO: 41. The elected species has 12 of 15 different amino acids as compared to SEQ ID NO: 40. 

There is no adequate specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification provides examples (for example page 112). However, the nomenclature used does not make it clear which specific amino acid sequences were used.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, 7, 9, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen et al. (WO 2017/182672; first cited 9/23/21; ‘Dahlen’) in view of Teufel et al. (WO 2016/067035; first cited 9/23/21; ‘Teufel’).
Dahlen teach bispecific polypeptides (abstract and claim 1) for treating cancer (claims 63-66). Dahlen teach that nectin-4 is the target (claim 26). 
	Dahlen does not specifically teach peptides with the loop and scaffold as claimed.
	Teufel teach bicyclic peptides (abstract) where the bicyclic structure allows for advantages in stability, solubility and half-life (page 8 last paragraph through page 9 first 3 paragraphs). Teufel teach for cancer therapy (abstract and claim 41). Teufel teach features of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dahlen because Dahlen specifically teach that nectin-4 is the target (claim 26). Further with respect to the configuration of the peptide, Teufel teach bicyclic peptides (abstract) where the bicyclic structure allows for advantages in stability, solubility and half-life (page 8 last paragraph through page 9 first 3 paragraphs). Thus one would have been motivated to use the configuration suggested by Teufel (see claim 1). Since Teufel suggest combinations of polypeptides (page 34 first complete paragraph) and both references recognizes use against cancer one would have been motivated to use the sequences taught by Teufel (claim 23). Since Teufel teach the salt form of the peptide (claim 23) one would have been motivated to use such form. One would have had a reasonable expectation of success since Teufel teach peptides and methods of making (pages 38-39).
In relation to the configuration as in claims 1-2, Teufel teach features of the peptide specifically the use of cysteines, loop sequences and a scaffold (claim 1). 
In relation to nectin as recited in claims 1 and 13, Dahlen teach that nectin-4 is the target (claim 26) and specifically recognize humans (claim 80).
In relation to the sequences of claims 4, 6-7 and 9-10, the instant claims recite ‘comprises an amino acid sequence’. Such language reads on fragments of the recited peptides or peptides comprising fragments. For example, CP, PF and TW are all amino acid sequences of SEQ ID NO: 45. Teufel teach sequences that comprise F-G-C (claim 9 at least the first 5 sequences) 
In relation to claim 12, Teufel teach the salt form of the peptide (claim 23).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 6, 7, 9, 10 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11180531 (531). Although the claims at issue are not identical, they are not patentably distinct from each other.
	531 recites a peptide ligand specific for Nectin-4 that is SEQ ID NO:1 (claim 1) and salts (claim 8). 521 recites human nectin-4 (claim 9).
In relation to the configuration and sequences as in claims 1-2, 4, 6-7 and 9-10, 531 recites a peptide ligand specific for Nectin-4 that is SEQ ID NO:1 (claim 1) which is the elected species.
In relation to nectin as recited in claims 1 and 13, 521 recites human nectin-4 (claim 9).
In relation to claim 12, 531 recites salts (claim 8).

Claims 1-2, 4, 6, 7, 9, 10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
078 recites a bicyclic peptide (claim 20 specifically BCY8324). 078 recites a salt (claim 28.
In relation to the configuration and sequences as in claims 1-2, 4, 6-7 and 9-10, 078 recites a bicyclic peptide (claim 20 specifically BCY8324) which is the elected species.
In relation to nectin as recited in claims 1 and 13, 078 recites a bicyclic peptide (claim 20 specifically BCY8324) which is the elected species so it would function as claimed.
In relation to claim 12, 078 recites a salt (claim 28).

Claims 1-2, 4, 6, 7, 9, 10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/062,662 (reference application; ‘662’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
662 recites a bicyclic peptide (specifically BCY8116 SEQ ID NO: 52 in claim 1). 662 recites a salt (claim 15).
In relation to the configuration and sequences as in claims 1-2, 4, 6-7 and 9-10, 662 recites a bicyclic peptide (specifically BCY8116 SEQ ID NO: 52 in claim 1) which corresponds to the elected species.

In relation to claim 12, 662 recites a salt (claim 15).

Claims 1-2, 4, 6, 7, 9, 10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/941,614 (reference application; ‘614’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
614 recites a bicyclic peptide (specifically SEQ ID NO: 1 in claim 1). 614 recites a salt (claim 3).
In relation to the configuration and sequences as in claims 1-2, 4, 6-7 and 9-10, 614 recites a bicyclic peptide (specifically SEQ ID NO: 1 in claim 1) which corresponds to the elected species.
In relation to nectin as recited in claims 1 and 13, 614 recites a bicyclic peptide (specifically SEQ ID NO: 1 in claim 1) which corresponds to the elected species so it would function as claimed.
In relation to claim 12, 614 recites a salt (claim 3).

Claims 1-2, 4, 6, 7, 9, 10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
097 recites a bicyclic peptide (specifically SEQ ID NO: 11 in claim 32). 097 recites a salt (claim 18).
In relation to the configuration and sequences as in claims 1-2, 4, 6-7 and 9-10, 097 recites a bicyclic peptide (specifically SEQ ID NO: 11 in claim 32) which corresponds to the elected species.
In relation to nectin as recited in claims 1 and 13, 097 recites a bicyclic peptide (specifically SEQ ID NO: 11 in claim 32) which corresponds to the elected species so it would function as claimed.
In relation to claim 12, 097 recites a salt (claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658